Citation Nr: 0512141	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971. This matter arises from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In December 1998, a videoconference hearing was conducted 
before a member of the Board of Veterans' Appeals (Board), a 
transcript of which is on record.  Subsequently in May 1999, 
the Board remanded the claim to the RO for further 
examination by two psychiatrists to determine the nature of 
any psychiatric disorder.  In June 2003, the Board ordered 
further development of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated in March 2005, the Board notified the 
veteran that the Veterans Law Judge who conducted his 
December 1998 hearing was no longer at the Board and afforded 
him the option of having a new hearing before another 
Veterans Law Judge.  In a correspondence received by the 
Board in April 2005, the veteran indicated that he wanted to 
attend a videoconference hearing before a Veterans Law Judge 
at the New Orleans RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing at the New Orleans, 
Louisiana RO before a Veterans Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




